Citation Nr: 1745339	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  17-18 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to herniated nucleus pulposus, status post laminectomy.

2.  Entitlement to service connection for a left hip disability, to include a left hip strain, claimed as secondary to herniated nucleus pulposus, status post laminectomy.

3.  Entitlement to service connection for a left leg disability, to include lower extremity neuropathy, claimed as secondary to herniated nucleus pulposus, status post laminectomy.

4.  Entitlement to service connection for right leg disability, to include lower extremity neuropathy, claimed as secondary to herniated nucleus pulposus, status post laminectomy.

5.  Entitlement to an increased disability rating in excess of 40 percent for herniated nucleus pulposus, status post laminectomy.

6.  Entitlement to a total disability rating based on individual employability (TDIU).  


REPRESENTATION

Veteran represented by:	Thomas Andrews, Attorney


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to December 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2013 and June 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

In his April 2013 claim, the Veteran stated he was seeking service connection for "pain in hips secondary to back condition."  At an October 2013 VA examination, the VA examiner diagnosed a "left hip strain" in the Veteran.  See October 2013 VA examination.  Accordingly, the Board has characterized the issue as stated on the title page to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (regarding the scope of a claim).

Though the November 2013 rating decision denied service connection for left hip strain, right hip degenerative changes, and continued the Veteran's disability rating for herniated nucleus pulposus, the Veteran only appealed the adverse rulings as to his claimed hip disabilities.  See June 2014 Notice of Disagreement (NOD).  A few months later, the Veteran applied for entitlement to service connection for bilateral leg disabilities, an increased rating for his service-connected herniated nucleus pulposus, and entitlement to a TDIU.  See November 2014 VA Form 21-526EZ and VA Form 21-8940.     

In a June 2015 rating decision, the RO continued the Veteran's 40 percent disability rating for herniated nucleus pulposus, and denied his claims for entitlement to service connection for bilateral lower extremity neuropathy and a TDIU.  The Veteran filed a timely NOD as to all of these issues.  See August 2015 NOD.  When, as here, a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left hip disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence weighs against finding that the Veteran has a current right hip disability.

2.  The preponderance of the competent and credible evidence weighs against finding that the Veteran has a current left leg disability.

3.  The preponderance of the competent and credible evidence weighs against finding that the Veteran has a current right leg disability.

4.  The Veteran's herniated nucleus pulposus was not manifested by unfavorable ankylosis (whether of the entire or thoracolumbar spine) or intervertebral disc syndrome having a total duration of at least 6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability have not been met.
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

2.  The criteria for service connection for a left leg disability have not been met.
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

3.  The criteria for service connection for a right leg have not been met.
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

4.  The criteria for an initial rating in excess of 40 percent for herniated nucleus pulposus, status post laminectomy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  In September 1996, the Veteran obtained Social Security Disability Insurance (SSDI) through the Social Security Administration (SSA) after sustaining a work-related injury to his back on January 19, 1994.  See September 1996 SSA decision.  After searching for outstanding SSA records in this case, the SSA determined that said records had been destroyed and further efforts to obtain them will be futile."  See December 2015 SSA National Records Center response.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

The Veteran was afforded VA examinations and opinions in October 2013 and April 2015.  The Board has carefully reviewed the VA examinations and opinions of record and finds that the examinations and opinions, along with the other evidence of record, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As to the April 2015 VA examination, recently, the Court interpreted the last sentence of 38 C.F.R. § 4.59 to create a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  In that case, the Court held that the final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." Id.  Further, the Court found that, to be adequate, a VA examination of the joints must, whenever possible, include the results of the range of motion testing described in the final sentence of 
§ 4.59.  Id.  The Board recognizes that the April 2015 VA examination does not reflect the aforementioned information necessary to comply with the requirements under Correia.  However, the Veteran's spine is already rated under the maximum schedular evaluation for limited thoracolumbar spine motion during the entire period on appeal.  As such, the Board finds that strict compliance with the Correia mandate in this particular case is unwarranted as additional evidence demonstrating further loss of motion would not further the Veteran's cause and result in an unnecessary delay.  In this instance, the Board finds that further development pursuant to Correia would be unproductive; VA has fulfilled its duty to assist. 
38 C.F.R. § 3.159 (c)(2).

The Veteran has not made VA aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2017).



II.  Service Connection 

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) a current disability; (2) a service-connected disability; and (3) a nexus between the current disability and the service-connected disability.   See Wallin v. West, 11 Vet. App. 509, 512 (1988).  As to the third Wallin element, the current disability may be either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  7 Vet. App. at 448.

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b).

In the absence of proof of a present disability, there can be no valid claim.  Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is satisfied when a Veteran has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 322-23 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).   

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

As a preliminary matter, the Veteran applied for entitlement to service connection for a right hip disability in April 2013 and a bilateral leg disability in November 2014.  The Veteran does not contend that his hip and leg pain began in service.  Rather, he argues that his service-connected herniated nucleus pulposus causes or aggravates his radiating pain.  See May 2017 Appellate Brief.  However, VA examiners, on at least two occasions, have stated that the Veteran does not have radiculopathy in his hips or lower extremities.  See VA October 2013 and April 2015 VA examinations.  Further, though the RO mistakenly indicated that the Veteran's VA treatment records show degenerative changes in his right hip, the Board finds that his x-rays were normal and neither VA examiner diagnosed arthritis in the Veteran's right hip upon review of x-ray imaging.  Thus, the Veteran does not have right hip arthritis.  

As such, the crux of this case hinges on whether the Veteran has current bilateral leg or right hip disabilities.  The Veteran was afforded VA examinations in October 2013 and April 2015 attempting to answer this question.  

At both examinations, the Veteran's straight leg raising test was negative for both legs and the examiners determined he did not have radiculopathy.  See VA October 2013 and April 2015 VA examinations.  Though a VA physician has stated that the Veteran's "pain is coming from [his] back. . . . [and] back x-rays show arthritis in the lower spine L3-S1. . . . [which] can cause back, hip, and leg pain," the Board notes that the Veteran is service-connected for herniated nucleus pulposus, not arthritis.  See December 2010 VA treatment record.  Further, the Veteran's private physician states that the Veteran's "hip and back issues are being complicated by spinal degenerative disc disease, which can irritate spinal nerves."  See July 2014 Dr. JY opinion.  As to this opinion, the same logic above applies; neither medical professional has diagnosed radiculopathy (a nerve condition) of either hip or leg.  Further, pain alone (without a diagnosed or identifiable underlying malady or condition) does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The Board finds that the evidence does not warrant service connection for the Veteran's claimed right hip and leg disabilities.  The Veteran contends that he experiences radiating pain in both legs and hips attributable to radiculopathy.  The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to testify as to whether the radiating pains in his legs and right hip constitute radiculopathy.  The medical opinions of record in that regard are conflicting, with Dr. JY and a VA examiner equating said pain to radiculopathy and the VA examinations of record rejecting said notion.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008). 

In applying the Nieves-Rodriguez criteria to the conflicting medical opinions, the VA examiners, physicians, and Dr. JY are all shown to have reviewed the medical record and to be fully informed of the Veteran's medical history.  However, review of the claims file, in and of itself, does not make a medical opinion more or less probative.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).  The medical opinion provided by the VA examiners in October 2013 and April 2015 contain detailed clinical rationale showing why the Veterans does not have radiculopathy; the examiners did not find electro-diagnostic evidence of radiculopathy in the Veteran.  By comparison, Dr. JY and the VA physician offered an essentially conclusory opinion, with minimal supporting rationale.  They only elicited a medical history from the Veteran and discounted the objective evidence garnered through the Veteran's VA examinations.  

In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).   In sum, the Board finds the opinion of the VA examiners to be better-supported and accordingly more probative than the opinions of Dr. JY and the VA physician.  

Therefore, following a review of all available evidence, the record does not reflect a current diagnosis for bilateral leg and right hip disabilities.  To that end, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  As such, without a current disability, the Veteran lacks the evidence necessary to substantiate his claim for service connection.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Board denies the Veteran's claim for entitlement to service connection for bilateral leg and right hip disabilities because the evidence of record is not in equipoise.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III.  Increased Rating Claim 

Here, the Veteran has averred that his service-connected herniated nucleus pulposus (hereinafter lumbar spine disability) is more severe than his current disability rating would indicate.  He filed for an increase in November 2014.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Importantly, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14. 

The Veteran's service-connected lumbar spine disability is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Further, if a Veteran has x-ray evidence to establish degenerative arthritis of the spine with noncompensable limitation of motion, he or she is entitled to a 10 percent disability rating for each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  If the Veteran has Intervertebral Disc Syndrome (IVDS), the Veteran may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Ultimately, the Veteran's disability rating will depend on which diagnostic code results in the higher evaluation.  

The pertinent criteria under the General Rating Formula for Diseases and Injuries of the Spine are as follows:  

Unfavorable ankylosis of the entire spine - 100 percent disabling.

Unfavorable ankylosis of the entire thoracolumbar spine - 50 percent disabling. 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine - 40 percent disabling. 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine - 30 percent disabling. 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis - 20 percent disabling. 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2017). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1) (2017).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, Note (2).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011).

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2017).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran was afforded a VA examination in April 2015 to assess the current severity of his lumbar spine disability.  See April 2015 VA examination.  Range of motion testing of the thoracolumbar spine revealed flexion to 45 degrees, extension to 15 degrees, left lateral flexion to 15 degrees, right lateral flexion to 15 degrees, left lateral rotation to 15 degrees and right lateral rotation to 15 degrees.  The examiner noted pain on motion and limited bending and walking.  The Veteran asserted that he required an assisted mobile device and was not able to walk greater than 25 feet.  The examiner also stated that pain, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  Id.  Importantly, the examiner found no muscle atrophy, ankylosis, or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  

Applying the facts in this case to the criteria set forth above, the criteria for a disability rating in excess of 40 percent for a service-connected lumbar spine disability have not been met.  As the neither the Veteran's treatment providers nor VA examiners opined that the Veteran has unfavorable ankylosis of the entire or thoracolumbar spine, the Veteran is not entitled to 50 or 100 percent disability ratings.  The Veteran has not alleged the presence of ankylosis in his spine.    

Higher ratings are also not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  At no time during the appellate period has the Veteran experienced incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  As such, ratings in excess of 40 percent for the Veteran's service-connected lumbar spine disability is not warranted based on the frequency of physician prescribed incapacitating episodes as contemplated by Diagnostic Code 5243. 

The Board notes that the General Rating Formula also provides that neurologic abnormalities associated with disabilities of the spine are to be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  However, the preponderance of the evidence weighs against finding any neurologic abnormalities related to the service-connected lumbar spine disability.  In the VA examination report for the appellate period, the VA examiner found no evidence of radicular pain, any other signs or symptoms due to radiculopathy, or any other neurologic abnormalities related to the lumbar spine such as bowel or bladder problems.  Thus, the medical evidence of record does not show associated objective neurologic abnormalities of bowel and bladder impairment so that a separate neurological disability rating, as it applies to his service-connected lumbar spine disability, is warranted. 

The Board has considered whether an additional rating is available based on degenerative arthritis of the spine under DC 5003, however, such is not warranted in this case.  Indeed, to grant such an additional rating would violate the law against pyramiding, which specifically states that the rating of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  Here, the arthritis code directs that the disability be rated based on the particular limitation of motion code; only if the disability does not warrant a rating under those codes is a rating solely for arthritis appropriate.  As explained above, the Veteran's limitation of motion of the lumbar spine has been found to be compensable at the 40 percent level under 38 C.F.R. § 4.71, Diagnostic Code 5243.  Further, for rating purposes, the lumbar vertebrae are considered a minor joint group, ratable on parity with a major joint.  See 38 C.F.R. § 4.45 (2017).  As such, instead of treating each disc individually as major or minor joints, it would appear that the Veteran had involvement of only one major joint (the dorsal vertebrae).  A higher disability rating in excess of 40 percent, therefore, would not be warranted pursuant to Diagnostic Code 5003, as such would require involvement of 2 or more major joints or 2 or more minor joints.  Further, a separate rating based on arthritis is not warranted in this case.

The Board has also considered whether higher ratings are warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  During range of motion testing, the VA examiner determined that the Veteran could perform all movements (i.e., flexion, extension, lateral flexion, and rotation) of the lumbar spine without loss of range of motion on repetition to warrant functional ankylosis.  Although the evidence does show that the Veteran may experience painful motion, it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011).  Such is not the case here as ankylosis is not demonstrated.

Based upon the law of the Court in Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), the Board has also considered whether staged ratings are appropriate.  Since, however, the Veteran's symptoms have remained constant at 40 percent levels for his lumbar spine disability, staged ratings are unjustifiable.

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds the evidence of record more closely approximates the criteria for a 40 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Veteran is competent to report his symptoms, and the Board does not doubt the sincerity of the Veteran's belief that his service-connected lumbar spine disability has worsened.  However, the objective clinical findings do not support his assertions for the reasons stated above.  Thus, the preponderance of the evidence is against the Veteran's claim and the Board finds that the criteria for an increased disability rating in excess of 40 percent for herniated nucleus pulposus is denied.  See Gilbert, 1 Vet. App. at 55; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a right hip disability is denied.  

Entitlement to service connection for a left leg disability is denied.   

Entitlement to service connection for right leg disability is denied.   

Entitlement to an increased disability rating in excess of 40 percent for herniated nucleus pulposus, status post laminectomy, is denied.


REMAND

The Board sincerely regrets the additional delay, but finds that further development is required prior to final adjudication of the Veteran's claims.  

The Veteran filed for entitlement to service connection for left hip pain as secondary to his service-connected back condition in April 2013.  He was afforded a VA examination in October 2013 to assess the etiology of this disability.  However, the Board finds that the VA examiner's opinion as to this issue is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

At the examination, the examiner noted that the Veteran was suffering from a left hip strain; according to the Veteran, "he was told [his] left hip pain is due to lumbar disc disease."  See October 2013 VA examination.  The examiner opined that it was less likely than not that the Veteran's left hip strain was proximately due to or the result of the Veteran's service-connected condition because his left hip strain was "a problem separate from his lumbar degenerative disc disease.  He does not have typical radiculopathic symptoms which, regardless, would be a peripheral nerve and not a hip condition."  Id.  Here, the examiner misstates the Veteran's service-connected disability; further he does not opine on whether the Veteran's service-connected disability aggravated the Veteran's left hip strain.  In that regard, the Board notes that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Because the October 2013 VA examination is inadequate for decision-making purposes, the issue must be remanded for an addendum VA opinion.   

As the Veteran claims he cannot work in part because of his left hip pain, the Veteran's claim for TDIU is inextricably intertwined with the remanded claim.  Accordingly, the Board will defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records, to include treatment records from the Columbia VAMC dated from May 2015 to present.  All obtained records should be associated with the evidentiary record.
The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  Obtain an addendum opinion from the October 2013 examiner, or another appropriately qualified VA examiner, to determine the nature and etiology of the Veteran's left hip disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

A.  Is it at least as likely as not that the Veteran's left hip disability was either incurred in, or are otherwise related to, the Veteran's active duty service?

B.  Is it as least as likely as not that the Veteran's left hip disability was caused or aggravated by his service-connected herniated nucleus pulposus, status post laminectomy?
 
Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  As stated above, in rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  

The examiner cannot improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  

The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination reports and opinions comply with the Board's remand instructions.

4.  After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.







The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


